WILLIAM M. JOHNSON,                          )
                                             )
                      Appellant,             )
                                             )
       vs.                                   )   No. SD33744
                                             )
RELIABLE IMPORTS and                         )   FILED: September 8, 2015
STATE OF MISSOURI DIVISION                   )
OF EMPLOYMENT SECURITY,                      )
                                             )
                      Respondents.           )

   APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

APPEAL DISMISSED

(Before Scott, P.J., Bates, J., and Sheffield, C.J.)

       PER CURIAM. “I know what I did was wrong and fraudulent.” Thus William

Johnson described filing for and collecting $6,848 in emergency unemployment

benefits while he was employed and earning wages. Still, he appeals the

overpayment determination and denial of his petition for reassessment. We grant

the Division’s motion to dismiss for violations of Missouri Court Rule 84.04.

             Pro se appellants are held to the same standards as licensed
             attorneys. The briefs of pro se appellants, as with all appellants,
             must comply with the rules of appellate procedure, including Rule
            84.04, which governs the content of appellate briefs. A pro se
            litigant is not granted preferential treatment if he or she fails to
            comply with the requirements of Rule 84.04, and failure to comply
            with this Rule constitutes grounds for dismissal. Our adherence to
            these principles stems not from a lack of sympathy for the pro se
            appellant, but is necessary to assure judicial impartiality, judicial
            economy, and fairness to all parties.

Hankins v. Reliance Automotive, Inc., 312 S.W.3d 491, 493-94 (Mo.App.

2010).

         Johnson’s brief is “so replete with Rule 84.04 violations that we are unable to

review [his] appeal.” Hometown Bank, N.A. v. Yer Yang, 432 S.W.3d 806, 807

(Mo.App. 2014). To cite just a few of the more egregious violations:

             The statement of facts is one sentence, with no record references, when
              Rule 84.04(c) calls for an appellant to fairly state the relevant facts with
              specific relevant cites to the appellate record.

             None of four points relied on, largely a collection of sentence fragments,
              remotely satisfy the requirements of Rule 84.04(d).

             A four-line argument cites no standard of review (see Rule 84.04(e)) or
              relevant authority, much less shows how legal principles interact with
              facts of the case. See Brown v. Ameristar Casino Kansas City,
              Inc., 211 S.W.3d 145, 147-48 (Mo.App. 2007). Such failings alone
              justify our deeming Johnson’s points abandoned. Id.

         Since Johnson’s brief is “substantially lacking not only in form, but in content

as well” (Hometown Bank, 432 S.W.3d at 807), we grant the Division’s motion

and dismiss this appeal.




                                             2